PER CURIAM.
This is an appeal from an order dismissing an administrative complaint entered by appellee, Board of Trustees, on the ground that appellant, Dale Ames, an instructor at the Lake City Community College on continuing contract, was not entitled to a hearing on the issues raised in his complaint, because the allegations therein show that his employment was terminated not for cause, but due to his physical inability to perform his instructional duties. Based upon our conclusion that the provisions of law the Board relied upon to justify the dismissal of the complaint — Florida Administrative Code Rules 6A-14.0411(5) and 28-106.201(4) — are inapplicable, we reverse the order of dismissal and remand the case to the Board with directions for it to conduct a hearing, at which Ames shall be permitted to show why he considers he should not have been terminated, but instead should be allowed medical leave. The Board may thereafter present evidence showing either that Ames resigned or that its termination was appropriate.
REVERSED and REMANDED.
ERVIN, BARFIELD and POLSTON, JJ., concur.